The only matter urged in support of this motion is that we should have reversed this case because of the supposed error of the trial court in refusing a new trial asked upon the ground of newly discovered evidence. We have again reviewed the record, giving due weight to the extreme penalty inflicted upon appellant in this verdict. The law upon the subject appears correctly stated in our original opinion. No new facts are recited in this motion, nor is our attention directed to any which we overlooked or failed to comprehend upon original presentation. Without dispute of any sort it appears that in the companion case of Young v. State, which was tried prior to the instant case, Mr. Burton, a witness for the State, testified:
"There was a young man came in here that had a certificate as a finger print expert. We attempted to have some finger prints developed off of the handle of that axe. He took pictures of the prints on that axe. He said he got some ridges on a couple of fingers, I believe, but he said he was doubtful whether it was sufficient to make any comparison."
The record in the Young case now on file in this court, which has been submitted to us and an opinion in which is this day handed down, reflects no question asked of Mr. Burton by which appellant's attorneys sought to elicit information as to the name of the finger print expert or his address, or how he could be reached, or whether he was present at court. The trial of Bennie Young began on Friday and concluded on Saturday. The trial of this appellant followed some time later. If any questions had been propounded to Mr. Burton as to the name or address of said finger print expert, who was known to the officers, it appears that his presence could have been had upon this trial and his testimony, now claimed to be newly discovered, would have been presented to the jury. The requisites of sufficient showing of diligence to obtain evidence claimed as newly discovered in a motion for new trial, are well known. White v. State, 10 Texas Crim. App. 167; Fisher v. State, 30 Texas Crim. App. 502; Riojas v. State, 36 Tex.Crim. Rep.; Wilson v. State,37 Tex. Crim. 156; Mitchell v. State, 38 Tex.Crim. Rep.. There was no error in the refusal of the motion for new trial. The confession of appellant seems entirely free from objection as to its admissibility, scope, the manner of taking or its conclusiveness of guilt. *Page 191 
Appellant admitted his guilt and narrated circumstances incident to the killing found by other testimony to be true, and there seems little, if any, doubt as to his guilt.
Finding ourselves unable to assent to the proposition that the evidence designated as newly discovered, is shown to be brought within the scope of our law and decisions relative thereto, the motion for rehearing will be overruled.
Overruled.